                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,                        )
                                                  )
                Plaintiff,                        )
                                                  )
         vs.                                      )          Case No.: 19-CR-77-JB
                                                  )
 MICHAEL NISSEN,                                  )
                                                  )
                Defendant.                        )

                  UNITED STATES= SECOND AMENDED EXHIBIT LIST

       The United States respectfully submits its list of trial exhibits in the above-referenced

matter, without waiving the right to utilize different or additional exhibits should the need arise.

There are no new exhibits in this version. Rather, some past exhibits have been removed, and

the remaining exhibits have been re-ordered to be less confusing in JERS:

               1. Phone call #1 of November 2, 2018 to NMSP Dispatch;

                       a. Transcript of Phone call #1 of November 2, 2018;

               2. Phone call #2 of November 2, 2018 to NMSP Dispatch;

                       a. Transcript of Phone call #2 of November 2, 2018;

               3. Phone call #3 of November 2, 2018 to NMSP Dispatch;

                       a. Transcript of Phone call #3 of November 2, 2018;

               4. Phone call of November 26, 2018 to NMSP with Officer Cordova;

                       a. Transcript of Phone call of November 26, 2018 to NMSP;

               5. T-Mobile records for Michael Nissen (including certification);

               6. Dictionary Definition – “hyperbole;”



                                                  1
              7. Lyrics to “One More Minute,” by “Weird” Al Yankovic, 1985;

              8. Samsung Galaxy Note 5 phone (physical exhibit);

              9. Firearm(s) (physical exhibit(s)).

       The electronic filing of this document in CM/ECF caused a copy to be served

electronically on Kenneth Gleria, Esq., and Jack Mkhitarian, Esq., counsel for Defendant.

                                                     Respectfully submitted,

                                                     JOHN C. ANDERSON
                                                     United States Attorney

                                                     Electronically Submitted August 5, 2019
                                                     PAUL J. MYSLIWIEC
                                                     ALEXANDER M.M. UBALLEZ
                                                     Assistant United States Attorneys
                                                     Post Office Box 607
                                                     Albuquerque, New Mexico 87103
                                                     (505) 224-1471




                                               2
